The verdict was not against the weight of the evidence (see People v Bleakley, 69 NY2d 490). There is no basis upon which *562to disturb the jury’s determinations concerning identification and credibility. The undercover officer made a reliable identification of defendant, particularly since he had ample opportunities to observe defendant during two transactions in the course of an investigation.
The court properly denied defendant’s request to submit a lesser included offense since there was no reasonable view of the evidence, viewed most favorably to defendant, to support such a charge. The scientific evidence positively and consistently established that the weight of the drugs was well in excess of the statutory threshold for criminal sale of a controlled substance in the second degree (see People v Butler, 248 AD2d 274, Iv denied 91 NY2d 1005). Concur — Wallach, J.P., Lerner, Rubin, Friedman and Gonzalez, JJ.